Denied June 8, 1920.
Petition for Rehearing.
(189 Pac. 1119.)
On petition for rehearing. Petition Denied.
Mr. B. L. Eddy, for the petition.
Mr. Carl E. Wimberly and Mr. Ira B. Biddle, contra.
BENNETT, J.
5. A. petition for rehearing has been presented in this case, and in the accompanying brief it is strenuously urged, that the decision in effect, repeals Section 111 of the city charter of the City of Roseburg, or reads out some provision of that section.
The particular provision of the section, which is thought to have been read out or. repealed, is not set forth in the brief for rehearing, but we infer from the general line of argument that it is claimed the section contains some provision, requiring the council to create a sewer district, or to set out, at the time of the original resolution, the property which *466will be benefited by tbe proposed sewer, and that notice of snch property be given in advance of the construction of the sewer. There is no such provision in this section, nor, as far as we have been advised by counsel, anywhere in the charter. We quote Section 111 again in full, taking it from the brief of respondents:
“Whenever the Council shall deem it expedient or necessary to construct or relay any sewer or drain, it shall require from the City- Surveyor or Engineer plans and specifications for an appropriate sewer, or drain, with all necessary catch-basins, manholes, and branches, and estimates of the work to be done and the probable cost thereof; and the City Engineer or Surveyor shall file such plans, specifications, and estimates in the office of the City Recorder. If the Council shall find such plans, specifications, and estimates to be satisfactory, it shall approve the same; or may amend and change the same as it may see fit. The Council shall thereupon declare by resolution its purpose to construct' said sewer or drain, describing the same and the location thereof and including the estimate of the probable cost thereof. The action of the Council in declaring its intention to construct or relay a sewer, or drain, directing the posting of notices thereof, and approving and adopting the plans, specifications and estimates of the City Surveyor or Engineer may all be done in one and the same act.”
There is not a word in the section which requires the council to create and define any sewer district, or to specify the property which will be benefited, or that any notice of a sewer district, or of the property benefited, shall be given at this stage of the proceeding. The plans and specifications which are to be required from the city surveyor, are plans and specifications of the sewer itself, and not plans of any sewer district, or of any property • to be ben*467efited, and it is the ideation of the sewer itself, and not the location of' any sewer district, which is required to be given in the resolution, provided for in the latter part of the section.
“Shall declare its purpose to construct said sewer or drain, describing the same and the location thereof.”
The sewer itself is one thing, and the sewer district (if there is one) or property benefited is quite another. The charter requires the resolution to give the location of the sewer, but does not require it to create a sewer district at this time, or to designate or locate the property benefited. This is as plain as the English language can make anything. We are hot reading anything out of this section. On the contrary, we are taking it word for word exactly as it reads; and we have no more right to read anything in to the charter, than we would have have .to read something out.
As we read the record, the city council did comply with every word of this section. It did require plans of the sewer itself, and did give its location, and did publish a notice of 'these things, as the charter required. This notice was not, and was not required to be, addressed to any particular person, nor was it required to describe any particular property or assessment district. It was in the nature of a notice to all whom it might concern. It was a notice to every taxpayer in the city, and to every person whose property lay in such a shape that it might be benefited, that the city was proposing to construct the sewer, and that all the conditions and assessments authorized by the charter, might follow.
Afterwards, and before the property to be assessed was directly affected in any way, or any lien *468fastened upon it, the council was required to specify the property to be assessed, and to give the owners notice and opportunity to be heard. This gave such owners their “day in court” and opportunity to be heard, and fully satisfied all their constitutional rights. It seems to be conceded that this also was done. There is no provision of the charter, and no constitutional provision, requiring anything more.
The petition for rehearing is denied.
Reversed. Suit Dismissed. Rehearing Denied.
McBride, C. J., Bean and Johns, JJ., concur.